UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7054


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JUAN SALAZAR-MORENO,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:07-cr-00648-RBH-1; 4:09-cv-70025-RBH)


Submitted:   January 13, 2011             Decided:   January 19, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Juan Salazar-Moreno, Appellant Pro Se.   Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Juan    Salazar-Moreno          seeks       to     appeal          the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.     2010)        motion     and     has       moved     for          a     certificate        of

appealability.            The district court’s order is not appealable

unless      a    circuit       justice    or    judge       issues         a     certificate       of

appealability.          28 U.S.C. § 2253(c)(1) (2006).                          A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                            28 U.S.C. § 2253(c)(2)

(2006).         When the district court denies relief on the merits, a

prisoner         satisfies        this     standard          by        demonstrating           that

reasonable        jurists        would    find        that       the           district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                        When the district court

denies      relief        on     procedural         grounds,         the         prisoner         must

demonstrate        both    that     the    dispositive            procedural             ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                         Slack, 529 U.S. at 484-85.

We   have       independently      reviewed         the     record         and    conclude        that

Salazar-Moreno has not made the requisite showing.                                  Accordingly,

we    deny        Salazar-Moreno’s             motion       for        a        certificate        of

appealability and dismiss the appeal.                             We dispense with oral

argument because the facts and legal contentions are adequately

                                                2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3